BRANNON, Judge,

(concurring):

My reason for the decision in this case, given in short space, is that the law requires the assessment of the land in the name of its present owner, not in that of a former owner. If assessed in the name of the present owner, assessment in the name of the former owner is simply void. Yancey v. Hopkins, 1 Munf. 419; 1 Blackw. Tax. Titles, s. 257, therefore, a sale in the name of that true owner must pass to the purchaser that owner's title, because the statute (Code, Chapter 31, section 25) says that the purchaser shall get such title as was vested in the person charged with the taxes, and payment of taxes in the name of the former owner, who has no title, cannot avert such result, — cannot deprive the purchaser of the benefit of a regular sale under an assessment in the name of the true owner. A valid thing cannot be nullified by a void thing. At this term we decided that payment in the name of the true owner is effectual to render void a sale in the name of the former owner. Boggess v. Scott, 37 S. E. 661. As payment in the name of the true owner has such effect, so, conversely, would a sale in his name be valid. If the land had not been charged in the name of the true owner, an assessment and sale in the name of the former owner would pass title, though that former owner had no title, but that is ónly because the statute gives it that effect in such instance.

Reversed.